Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the following communications: the application/amendment filed on September 23, 2020.

Claims 1-9 are presented for Examination. Claim 1 is independent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 2007/0002594) in view of Yonezawa et al. (US 2012/0163052).
Regarding independent claim 1, Otsuka et al teach  that a motor drive apparatus (Fig. 1) comprising:
a smoothing capacitor unit (Fig. 1: 4) including at least one smoothing capacitor configured to smooth a voltage between a converter circuit and an inverter circuit 
a snubber capacitor (Fig. 1:5, 6 and Fig. 6:5, 6 and [0051]) for suppressing a surge voltage of a power device forming a part of the power conversion circuit,
wherein an electrode terminal (Fig. 1: 10#P) of the smoothing capacitor unit and an electrode terminal (Fig. 1: 10#P) of the snubber capacitor are placed in proximity to each other, and
a positive electrode terminal (Fig. 1: 10#P) of the electrode terminal of the smoothing capacitor unit and a positive electrode terminal of the electrode terminal (Fig. 1: 10#P) of the snubber capacitor are electrically connected to each other, and a negative electrode terminal of the electrode terminal (Fig. 1: 10#N) of the smoothing capacitor unit and a negative electrode terminal of the electrode terminal of the snubber capacitor are electrically connected to each other.
Otsuka et al fail to teach  but  Yonezawa et al teach  that  a converter circuit (Fig.7A: 10) and an inverter circuit in a power conversion circuit that generates motor drive power based on alternating-current power supplied from an alternating-current power supply (Fig. 7A:1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to replace the battery (Fig. 1: 1)   in Otsuka et al ’s system, using the teaching of Yonezawa et al.’s  AC-DC converter/rectifier (Fig.7A: 10) circuit, in order to obtain a convenience use of AC supply (Fig 7A: 1)


Regarding claim 2, Otsuka et al teach that wherein the electrode terminal of the smoothing capacitor unit and the electrode terminal of the snubber capacitor face each other (Fig. 6).

Regarding claim 3, Otsuka et al teach  that  further comprising a support plate on which the smoothing capacitor unit is mounted (Fig. 4 and  Fig. 6: 10#P),
wherein the electrode terminal of the smoothing capacitor unit and the electrode terminal of the snubber capacitor are placed on opposite sides of the support plate (Fig. 6).

Regarding claim 4, Otsuka et al teach that further comprising:
a first electrical conductor for electrically connecting the positive electrode terminal of the smoothing capacitor unit and the positive electrode terminal of the snubber capacitor to each other; and
a second electrical conductor for electrically connecting the negative electrode terminal of the smoothing capacitor unit and the negative electrode terminal of the snubber capacitor to each other,
wherein the first electrical conductor and the second electrical conductor include portions in proximity to each other (Fig.4 and Fig. 6).

Regarding claim 5, Otsuka et al  teach  that  wherein the support plate is provided with a plurality of connection portions (Fig. 4: 82#P,80#P) each including a pair of a positive connection portion and a negative connection portion, and
 

Regarding claim 6, Otsuka et al teach  that  wherein the positive electrode terminal and the negative electrode terminal of the smoothing capacitor unit, and the positive electrode terminal and the negative electrode terminal of the snubber capacitor comprise screw terminals (Fig. 4: 10#P and 10#N).

Regarding claim 7, Otsuka et al  teach  that  wherein the positive electrode terminal of the smoothing capacitor unit and the positive electrode terminal of the snubber capacitor are electrically connected to the first electrical conductor by soldering, and
the negative electrode terminal of the smoothing capacitor unit and the negative electrode terminal of the snubber capacitor are electrically connected to the second electrical conductor by soldering (Fig.6); 4 and 5.

Regarding claim 8, Otsuka et al teach that wherein a plurality of smoothing capacitor units are electrically connected in series with each other (Fig. 4: 4s).

Regarding claim 9, Otsuka et al teach that   wherein the snubber capacitor comprises a plurality of snubber capacitors electrically connected in parallel with each other (Fig. 1:5, 6; 5 and 6 parallel to each other).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439. The examiner can normally be reached 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846